--------------------------------------------------------------------------------

Exhibit 10.30
 
ALLIANCE BANK, N.A.
SPLIT DOLLAR AGREEMENT
 
THIS SPLIT DOLLAR AGREEMENT (this “Agreement”) is made as of this 27th day of
January, 2009 by and between Alliance Bank, N.A., and Jack H. Webb (the
“Employee”).
 
WHEREAS, to encourage the Employee to remain a Employee of the Bank, the Bank is
willing to allocate a portion of the death proceeds of a life insurance policy
on the Employee’s life to the Employee’s beneficiary(ies) if the Employee dies
while actively employed by the Bank. The Bank will pay life insurance premiums
from its general assets.
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank and the Employee hereby agree as follows.
 
ARTICLE 1
DEFINITIONS
 
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1        Employee’s Interest means the benefit set forth in Section 2
 
1.2        Insurer means each life insurance carrier with a Split Dollar Policy
Endorsement attached to this Split Dollar Agreement.
 
1.3        Net Amount At Risk means, on any date, the difference in the Death
Benefit payable by the insurance carrier and the cash surrender value of the
policy(ies) owned by the Bank on the Employee’s life.
 
1.4        Policy means the specific life insurance policy or policies issued by
the Insurer(s).
 
1.5        Split Dollar Policy Endorsement means the form required by the
Administrator or the Insurer to indicate the Employee’s interest, if any, in a
Policy on the Employee’s life.
 
1.6        Termination of Employment means that the Employee shall have ceased
to be employed by the Bank for any reason whatsoever, excepting a leave of
absence approved by the Bank. For purposes of this Agreement, if there is a
dispute over the status of the Employee or the date of termination of the
Employee’s service, the Bank shall have the sole and absolute right to decide
the dispute.
 
ARTICLE 2
POLICY OWNERSHIP/INTERESTS
 
2.1        Bank Ownership. The Bank is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Bank shall be the
beneficiary of any death proceeds remaining after the Employee’s Interest has
been paid under Section 2.2 of this Split Dollar Agreement.
 
2.2        Employee’s Interest. Upon the Employee’s death before Termination of
Employment, the Employee shall have the right to designate the beneficiary(ies)
of death proceeds in an amount determined under the schedule set forth in
Appendix A to this Agreement but, in no event, an amount in excess of the Net
Amount at Risk on the Employee’s date of death. Subject to the terms of this
Split Dollar Agreement, the Bank hereby endorses the Employee’s Interest to the
Employee and agrees to execute any other or further documents that may be
required to effectuate this Split Dollar Agreement. The Employee shall have the
right to elect and change settlement options specified in the Policy that may be
permitted. However, the Employee, the Employee’s transferee, and the Employee’s
beneficiary(ies) or estate shall have no rights or interests in the Policy for
that portion of the death proceeds designated in this Section 2.2 if the
Employee’s Termination of Employment occurs before the Employee’s death.
 
2.3        Premium Payment. The Bank shall pay any premiums due on the Policy.

--------------------------------------------------------------------------------

2.4        Imputed Income. The Bank shall impute income to the Employee annually
to reflect the value of the coverage provided under this Split Dollar Agreement
in an amount determined in accordance with applicable federal tax requirements.
 
2.5        Internal Revenue Code Section 1035 Exchanges. The Employee recognizes
and agrees that the Bank may after this Split Dollar Agreement is adopted wish
to exchange the Policy of life insurance on the Employee’s life for another
contract of life insurance insuring the Employee’s life. Provided that the
Policy is replaced (or intended to be replaced) with a comparable policy of life
insurance, the Employee agrees to provide medical information and cooperate with
medical insurance-related testing required by a prospective insurer for
implementing the Policy or, if necessary, for modifying or updating to a
comparable insurer.
 
ARTICLE 3
BENEFICIARIES
 
3.1        Beneficiary Designations. The Employee shall designate a beneficiary
by filing a written designation with the Bank. The Employee’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Employee, or if the Employee names a spouse as beneficiary and the marriage
is subsequently dissolved. If the Employee dies without a valid beneficiary
designation, all payments shall be made to the Employee’s estate.
 
ARTICLE 4
GENERAL LIMITATIONS
 
4.1        Termination of Employment. Notwithstanding any provision of this
Agreement to the contrary, the Employee’s Interest in the Policy shall terminate
if the Employee’s employment with the Bank terminates or is terminated for any
reason (other than his death while actively employed), and the Bank’s
obligations under this Agreement shall terminate as of the effective date of the
Employee’s Termination of Employment.
 
4.2        Insurer. The Insurer shall be bound only by the terms of the Policy.
Any payments the Insurer makes or actions it takes in accordance with the Policy
shall fully discharge it from all claims, suits and demands of all entities or
persons. The Insurer shall not be bound by or be deemed to have notice of the
provisions of this Split Dollar Agreement.
 
ARTICLE 5
CLAIMS AND REVIEW PROCEDURES
 
5.1        Claims Procedure. If the Administrator denies part of or the entire
claim, the claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows:
 
5.1.1       Initiation: Written Claim. The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.
 
5.1.2       Timing of Administrator Response. The Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.
 
5.1.3       Notice of Decision. If the Administrator denies part or all of the
claim, then the Administrator shall notify the claimant in writing of such
denial. The Administrator shall write the notification in a manner calculated to
be understood by the claimant. The notification shall set forth:



(a) the specific reasons for the denial,




(b) a reference to the specific provisions of this Agreement on which the denial
is based,

--------------------------------------------------------------------------------

(c) a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,




(d) an explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and




(e) a statement of the claimant’s right, if any, to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 
5.2        Review Procedure. If the Administrator denies part or all of the
claim, then the claimant shall have the opportunity for a full and fair review
by the Administrator of the denial, as follows:
 
5.2.1       Initiation of Written Request. To initiate the review, the claimant
must file with the Administrator a written request for review within 60 days
after receiving the Administrator’s notice of denial.
 
5.2.2       Additional Submissions for Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records, and
other information relating to the claim. The Administrator shall also provide
the claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits.
 
5.2.3       Considerations on Review. In considering the review, the
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
 
5.2.4       Timing of Administrator Response. The Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, then the Administrator can extend the response
period by an additional 60 days by notifying the claimant in writing, prior to
the end of the initial 60-day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Administrator expects to render its decision.
 
5.2.5       Notice of Decision. The Administrator shall notify the claimant in
writing of its decision on review. The Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:



(a) the specific reasons for the denial,




(b) a reference to the specific provisions of this Agreement on which the denial
is based,

--------------------------------------------------------------------------------

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, and




(d) a statement of the claimant’s right, if any, to bring a civil action under
ERISA Section 502(a).

 
ARTICLE 6
ADMINISTRATION
 
6.1       Administration. This Split Dollar Agreement shall be administered by
an Administrator, which shall consist of the Bank’s board of directors or such
committee as the board shall appoint. The Administrator shall also have the
discretion and authority to:
 
  (a)        make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Split Dollar Agreement, and
 
  (b)        decide or resolve any and all questions, including interpretations
of this Split Dollar Agreement, as may arise in connection with the Split Dollar
Agreement.

--------------------------------------------------------------------------------

6.2       Named Agents. In the administration of this Split Dollar Agreement,
the Administrator may employ agents and delegate to them such administrative
duties as it sees fit (including acting through a duly appointed representative)
and may from time to time consult with counsel, who may be counsel to the Bank.
 
6.3       Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of this Split Dollar
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Split Dollar
Agreement.
 
6.4       Indemnity of Administrator. The Bank shall indemnify and hold harmless
the members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Split Dollar Agreement, except in the case of willful misconduct by the
Administrator or any of its members.
 
6.5       Information. To enable the Administrator to perform its functions, the
Bank shall supply full and timely information to the Administrator on all
matters relating to the date and circumstances of the retirement, death, or
Termination of Employment of the Employee and such other pertinent information
as the Administrator may reasonably require.


ARTICLE 7
MISCELLANEOUS
 
7.1       Amendment and Termination. This Split Dollar Agreement shall terminate
automatically if the Employee’s Termination of Employment occurs before the
Employee’s death. This Split Dollar Agreement shall also terminate upon the
occurrence of any one of the following:



(a) surrender, lapse, or other termination of the Policy by the Bank, which the
Bank reserves the absolute right to do,




(b) cessation of the Bank’s business, which is not continued by the Bank’s
successor, if any,




(c) written notice of termination by the Employee,




(d) bankruptcy, receivership, or dissolution of the Bank, or




(e) distribution of the death benefit proceeds in accordance with Section 2.2
above.

 
If this Split Dollar Agreement is terminated, the Bank may in its sole
discretion retain or terminate the Policy.
 
7.2       Binding Effect. This Agreement shall bind the Employee and the Bank
and their beneficiaries, survivors, executors, administrators, and transferees.
 
7.3       Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner without
the consent of the Administrator.
 
7.4       Applicable Law. Except to the extent preempted by federal law, the
validity, interpretation, construction, and performance of this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without giving effect to the principles of conflict of laws of such state.
 
7.5       Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Employee concerning the subject matter hereof. No
rights are granted to the Employee’s beneficiary(ies) under this Agreement other
than those specifically set forth herein.
 
7.6       Severability. If for any reason any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement not held invalid, and to the full extent consistent with law each such
other provision shall continue in full force and effect. If any provision of
this Agreement is held invalid in part, such invalidity shall not affect the
remainder of such provision, and to the full extent consistent with law the
remainder of such provision shall, together with all other provisions of this
Agreement, continue in full force and effect.

--------------------------------------------------------------------------------

7.7       Headings. The captions and section headings in this Agreement are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.
 
7.8       Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.
 

  (a) If to the Bank:

Chairman
Compensation Committee
Board of Directors
Alliance Bank, N.A.
120 Madison Street
Syracuse, New York 13202



(b) If to the Employee:



the address maintained in the records of the Bank
 
and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.
 
7.10     Successors. The Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Bank to expressly assume and
agree to perform this Split Dollar Agreement in the same manner and to the same
extent that the Bank would be required to perform this Split Dollar Agreement if
no succession had occurred.


IN WITNESS WHEREOF, the Employee and a duly authorized Bank officer have
executed this Agreement as of the day and year first written above.


 
ALLIANCE BANK, N.A.
 
 
/s/ Jack H. Webb
By:
/s/ Lowell A. Seifter
Jack H. Webb
 
 




--------------------------------------------------------------------------------

Appendix A
 
Schedule of Employee’s Interest Under Section 2.2
of the Split Dollar Agreement with Jack H. Webb*


Year of Death
 
Employee’s Interest Under Section 2.2
 
 

2010
 
$958,152
 
 

2011
 
$1,114,890
 
 

2012
 
$1,268,799
 
 

2013
 
$1,432,353
 
 

2014
 
$1,605,706
 
 

2015
 
$1,788,379
 
 

2016
 
$1,980,482
 
 

2017 or later
 
$2,129,831




* The Employee’s Interest is the lesser of (i) the dollar amount specified above
or (ii) the Net Amount at Risk; provided the Employee is employed by the Bank on
his date of death.

 
 

--------------------------------------------------------------------------------